Citation Nr: 0842410	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.   

2.  Entitlement to service connection for hepatitis B and C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In September 2003, the RO denied the veteran's claim for 
service connection for hepatitis B and C.  In November 2006, 
the RO denied the veteran's claim for service connection for 
"an irregular heartbeat."  The Board has determined that 
the latter issue is more accurately characterized as stated 
on the cover page of this decision.  

In a statement, received in April 2008, the RO received 
notice that the veteran desired to withdraw his appeals 
concerning increased ratings for his service-connected 
bilateral lower extremity peripheral neuropathy.  See 
38 C.F.R. § 20.204(b) (2007).  

The issue of entitlement to service connection for hepatitis 
B and C is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A heart disability was not caused or aggravated by service, 
or by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
heart disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
a heart disability.  During his hearing, held in April 2008, 
it was essentially argued that service connection is 
warranted because his heart disability was caused or 
aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right lower extremity, diabetes mellitus, and 
bronchitis.  

The Board further notes that in a rating decision, dated in 
June 2005, the RO denied a claim for service connection for 
hypertension.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The 
claim for a heart disability is therefore construed not to 
include hypertension.  In addition, in a rating decision, 
dated in September 2007, the RO granted a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU).  

The veteran's service medical records do not show that he was 
treated for, or diagnosed with, a heart disorder.  These 
records are remarkable for several hospitalizations for 
respiratory symptoms, with diagnoses of bronchopneumonia, 
bronchitis, and asthma with bronchitis.  The veteran's 
separation examination report, dated in September 1969, shows 
that his heart was clinically evaluated as normal.  A chest 
X-ray was noted to be normal.  In an accompanying "report of 
medical history," the veteran denied a history of 
palpitation or pounding heart.  

As for the post-service medical evidence, it consists of a VA 
examination report, dated in April 1970, VA and non-VA 
reports, dated between 1996 and 2007, and a decision of the 
Social Security Administration (SSA), dated in April 2006 
(with supporting documentation).  This evidence shows that 
the veteran was taking lisinopril in 1996, that he received 
monitoring for blood pressure beginning in 1997, to include 
monitoring of his diet, and that there are notations of 
hypertension, beginning in 1999.  He was diagnosed with 
diabetes mellitus in 2000.  Beginning in 2004, he received 
treatment for an irregular heartbeat, and related 
anticoagulation therapy, with assessments that included 
arrhythmia, afibrillation, dyslipidemia, and "chronic atrial 
fibrillation with long-term anticoagulation."  In October 
2004, he was started on Coumadin.  VA progress notes dated in 
or after 2004 contain "problem lists" that include 
hypertension, and mixed hyperlipidemia, and show that he was 
advised to regulate his diet.  A VA examination report for 
diabetes mellitus, dated in November 2004, notes irregular 
heart sounds and rhythm, with no murmurs, gallops or bruits, 
and no organomegaly.  The report shows that the examiner 
indicated that the veteran did not have vascular or cardiac 
symptoms related to his diabetes.  A March 2006 VA chest X-
ray report contains an impression noting borderline 
cardiomegaly, and a mild atherosclerotic/arteriosclerotic 
change of the thoracic aorta.  A March 2006 VA diabetes 
mellitus examination report notes an irregular heart rate and 
rhythm.  The diagnoses were type II diabetes, and essential 
hypertension.  VA progress notes, dated in 2006 and 2007, 
contain some notations of congestive heart failure (CHF), 
obesity, ASHD (arteriosclerotic heart disease), and 
dyslipidemia, with a November 2007 report indicating that CHF 
was not present.  These reports also note that he sustained a 
subdural hematoma while on Coumadin therapy, and that his 
hematoma had been drained twice.  The SSA's April 2006 
decision shows that he was determined to be disabled as of 
January 2006, with a primary diagnosis of diabetic 
neuropathy, and a secondary diagnosis of essential 
hypertension.  

With regard to the possibility of service connection on a 
direct basis, the veteran's service medical records do not 
show that he was treated for, or diagnosed with, a heart 
disorder.  The veteran's September 1969 separation 
examination report shows that his heart was clinically 
evaluated as normal, and notes that a chest X-ray was normal.  
Therefore, chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The earliest medical evidence of a 
heart disability (i.e., other than hypertension) is dated in 
2004, which is approximately 34 years after separation from 
service.  This lengthy period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence to show 
that the veteran has a heart disability that is related to 
his service.  The Board therefore finds that the service and 
post-service medical record, as a whole, provides evidence 
against such a finding, indicating a problem that began well 
after service with no connection to service.  Thus, both 
service medical records, and the post-service treatment 
records, provide evidence against this claim, outweighing the 
veteran's lay statements.  Accordingly, service connection on 
a direct basis is not warranted.  See 38 C.F.R. § 3.303.  

With regard to the claim that the veteran has a heart 
disability that was caused or aggravated by his service-
connected diabetes mellitus (or, possibly, any other of his 
service-connected disabilities), there is no competent 
evidence in support of this aspect of the claim.  In this 
regard, the November 2004 VA examination report contains a 
competent finding which notes the veteran did not have 
vascular or cardiac symptoms related to his diabetes.  The 
Board therefore finds that service connection for a heart 
disability is not warranted under 38 C.F.R. § 3.310 or Allen 
v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that a heart disability is related to service many 
years ago and/or a service-connected condition, and this is 
not a contention capable of lay diagnosis.  See Espiritu; 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed condition began 
years after service, and which does not contain competent 
evidence of a nexus between the claimed condition and the 
veteran's service, or a service-connected disability), the 
Board finds that the medical evidence outweighs the veteran's 
contention that he has a heart disability that is related to 
his service, or to a service-connected condition.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in March 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  Although the March 2006 
VCAA notice did not comply with the requirement that the 
notice must precede the adjudication, any defect with respect 
to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claim has been affected, as all evidence received has 
been considered by the RO.  

In this case, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, as he has been afforded the opportunity to submit 
additional argument and evidence, which he has done.  The 
veteran was afforded an additional VCAA notice in June 2006, 
and the claim was readjudicated in the July 2007 and December 
2007 supplemental statements of the case.  For these reasons, 
the timing of the March 2006 VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006,and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  

The veteran has not been afforded an examination specifically 
for his heart, and a formal etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's service medical records do not 
show treatment for heart symptoms, or a diagnosis of a heart 
disorder.  The earliest post-service medical evidence of this 
disability comes in 2004 which is about 34 years after 
separation from service.  There is no competent post-service 
medical evidence to show that the veteran has a heart 
disability that is related to his service, or to a service-
connected disability.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a heart disability is denied.  


REMAND

The veteran contends that his hepatitis C originated in 
service.  He argues that he contracted the infection when he 
was a patient at the U.S. Army hospital (i.e., Reynolds Army 
Hospital) at Fort Sill, during which time he was given "on 
the job" training as a medic.  He indicated that he 
performed these duties prior to leaving for Vietnam, and upon 
his return from Vietnam.  He asserts that while performing 
medical duties that he had to draw blood from other patients, 
did not use gloves, and that he was thereby exposed to 
infected blood.  With regard to a service medical report 
showing treatment for venereal disease, during his hearing, 
held in April 2008, he testified that he contracted his 
inservice venereal disease while in a monogamous 
relationship.  

The veteran's service medical records do not show treatment 
for hepatitis.  They show that he was hospitalized for 
respiratory symptoms at Reynolds Army Hospital on three 
occasions between February and April of 1967, for between one 
week on two occasions, and three weeks on one occasion.  They 
do not note any duties as a medic, or show that he assisted 
with the health care of other patients.  With regard to 
hepatitis risk factors, the service medical records show that 
in November 1966 he was treated for venereal disease.  A July 
2002 VA progress note shows that the veteran denied a history 
of a number of risk factors, other than service in Vietnam.  

The veteran's service personnel file (DA Form 20), indicates 
that he served in Vietnam between June 1968 and June 1969, 
and that he was a patient at Reynolds Army Hospital between 
October 1968 and August 1969.  

The post-service medical evidence consists of VA and non-VA 
reports, which show that in 2003, he was noted to have a 
positive past history of hepatitis B infection, and to have 
hepatitis C.  See also August 2007 VA examination report 
(containing a diagnosis of hepatitis C).  

The veteran has not yet been afforded an examination 
specifically for hepatitis, and an etiological opinion has 
not been obtained.  The Court has stated that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Under the circumstances, the Board is of the opinion 
that a VA examination of the veteran, as well as an 
etiological opinion, may be helpful in the adjudication of 
this appeal.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether or 
not the veteran's claimed inservice 
hepatitis risk factor, involving his 
assertion that he performed duties as a 
medic while a patient at Reynolds Army 
Hospital, is credible, and make a list of 
all accepted inservice risk factors for 
hepatitis.  

2.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of his hepatitis C, and 
hepatitis B (if present).  The claims 
files and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in association with the 
examination.  The examiner must annotate 
the examination report that the claims 
files were in fact made available for 
review in conjunction with the 
examination.  The examiner should elicit 
a history of possible risk factors from 
the veteran, and the examiner should be 
provided with a list of all inservice 
risk factors for hepatitis that are found 
to be credible.  

The examiner should provide an opinion as 
to: whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that the veteran's hepatitis B 
(if present), and/or hepatitis C, is/are 
etiologically related to his period of 
active service.  A complete rationale for 
any opinion must be provided.  

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


